SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed. The district court did not err in dismissing the complaint on the ground, inter alia, that it failed adequately to plead the reliance element of plaintiffs’ claims or to present any logical basis on which reliance could be proven or presumed. We affirm substantially for the reasons stated in Judge Chin’s Memorandum Decision dated March 19, 2001, discussing reliance and transaction causation.
We have considered all of plaintiffs’ contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.